 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9   LUIS NOEL CRUZ,                        )   Case No.: 5:18-cv-00712-MAA
                                            )
10               Plaintiff,                 )   {PROPOSED} ORDER AWARDING
                                            )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                              )   ATTORNEY FEES AND EXPENSES
                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW M. SAUL,                        )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,       )   U.S.C. § 1920
13                                          )
                 Defendant                  )
14                                          )
                                            )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $2,550.00 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20   by 28 U.S.C. § 1920, be awarded subject
                                        ject to the terms of the
                                                             t Stipulation.
21   DATE: -XO\
22                            ___________________________________
                                       ___________________
                              THE HONORABLE
                                       ORRABLE MARIA A.  A AUDERO
23                            UNITED STATES
                                       TA        MAGISTRATE JUDGE
                                         ATES MAGISTRA
24
25
26

                                            -1-
